UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 16-6628


JOHN PATRICK DONOHUE,

                   Plaintiff - Appellant,

             v.

LT. J. D. LAMBERT; LT. MCCOWAN; LT. PAYNE; LT. C. C. GILBERT; SGT.
C. DEEL; C/O S. T. WHITE; C/O MCCURDY; LT. B. FRANKLIN; T. CARROLL;
C/O PHILLIP P. MULLINS,

                   Defendants - Appellees,

             and

LT. BLEVENS; WARDEN RANDALL C. MATHENA; C/O BEVERLY; UNIT
MANAGER W. SWINEY; OFFICER ADAMS; MAJOR GALLIHAR; K.
BRINKLEY; SGT. D. BARTON; M. YOUNCE; J. DIETS; L. MULLINS; M.
COUNTS; VITATOE; POWERS; L. R. COLLINS; S. L. DAY; R. D. GIBSON; D.
A. STILL; QUILLEN; JOHNSON; WALKER; INGLE; T. MCCOY; T. RAIFORD;
JOHN DOE; V. GRAY; P. WHITE; E. RODRIQUEZ; D. SAUNDERS; HARRIS
DIGGS; CAUCHRIN; E. MILLER; JOHN DOES; G. K. WASHINGTON; C/O C.
E. ROSE,

                   Defendants.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, District Judge. (7:13-cv-00397-GEC-PMS)


Submitted: January 31, 2017                             Decided: September 26, 2017
Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Patrick Donohue, Appellant Pro Se. Henry Keuling-Stout, KEULING-STOUT, PC,
Big Stone Gap, Virginia; Timothy Worth McAfee, TIMOTHY W. MCAFEE, PLLC, Big
Stone Gap, Virginia; Gregory Michael Stewart, STEWART LAW OFFICE, PC, Norton,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      John Patrick Donohue appeals the district court’s order denying his posttrial motions

for judgment as a matter of law, for a new trial, and to appoint counsel. We previously

granted Donohue’s motion for a transcript of his trial. We review Donohue’s motion for

judgment as a matter of law de novo. Russell v. Absolute Collection Servs., Inc., 763 F.3d
385, 391 (4th Cir. 2014). We review his motions for a new trial and to appoint counsel for

abuse of discretion. Gentry v. E. W. Partners Club Mgmt. Co., 816 F.3d 228, 241 (4th Cir.

2016); Miller v. Simmons, 814 F.2d 962, 966 (4th Cir. 1987). We have reviewed the present

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Donohue v. Lambert, No. 7:13-cv-00397-GEC-PMS (W.D. Va. Apr. 12,

2016). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            3